Title: From George Washington to David Forman, 17 May 1781
From: Washington, George
To: Forman, David


                        
                            Dear Sir
                            Head Quarters New Windsor 17 May 1781
                        
                        I am just now favored with yours of the 14‘. I am exceedingly obliged by the distinct and full intelligence
                            it contains of the sailing of the British Fleet—I had not before been able to ascertain the Matter, and I was very
                            anxious to do it, as I am to set out tomorrow to meet the French Admiral and General in Connecticut.
                        I shall very willingly consent to take a person into pay at the Rate you mention, as the Heights of Monmouth
                            are the only ones from whence the Movements of the Enemy’s fleet in and out of the Hook can be clearly discovered.
                        I am exceedingly sorry to hear of your family misfortunes—and am with very great Esteem Dear Sir Yr most ot
                            Servt.

                    